1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 CINDY PONCHO, on behalf of and as
 8 surviving spouse of JOHNNIE PONCHO,

 9          Worker/Decedent-Appellant,

10 v.                                                                           NO. 29,614

11 EVEREST GROUP, INC. and MOUNTAIN
12 STATES MUTUAL CASUALTY CO.,

13          Employer/Insurer-Appellees.


14 APPEAL FROM NEW MEXICO WORKERS’ COMPENSATION
15 ADMINISTRATION
16 Gregory D. Griego, Workers’ Compensation Judge

17 David S. Proffit
18 Albuquerque, NM

19 for Appellant

20 Katherine E. Tourek
21 Albuquerque, NM

22 for Appellees

23                                 MEMORANDUM OPINION
1 WECHSLER, Judge.

2       Summary reversal was proposed for the reasons stated in the notice of proposed

3 disposition. No memorandum opposing summary reversal has been filed, and the time

4 for doing so has expired.

5       Reversed.

6       IT IS SO ORDERED.


7                                              ______________________________
8                                              JAMES J. WECHSLER, Judge


9 WE CONCUR:



10 _______________________________
11 CYNTHIA A. FRY, Chief Judge



12 _______________________________
13 MICHAEL E. VIGIL, Judge




                                           2